Citation Nr: 0102446	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 1987 rating decision that determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a nervous condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 30, 1969, to 
February 8, 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  In June 1987, the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a nervous disorder.  

2.  The applicable statutory or regulatory provisions were 
incorrectly applied by the RO in connection with its June 
1987 rating decision.  



CONCLUSION OF LAW

The June 1987 rating decision determining that new and 
material evidence had not been received to reopen the claim 
of service connection for a nervous disorder involved clear 
and unmistakable error.  38 U.S.C.A. §§ 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.104, 3.105(a), 3.156, 20.302, 
20.1103 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

In June 1981, the RO denied service connection for a nervous 
disorder.  The veteran was advised of the decision and his 
appellate rights, but he did not appeal.  

The evidence of record at the time of the June 1981 decision 
included service, VA and private medical evidence.  On 
February 29, 1972, the veteran was hospitalized at a VA 
facility due to an acute psychotic episode.  It was noted 
that he had previously been admitted at a private psychiatric 
hospital for a three week period.  Subsequent psychiatric 
diagnoses included psychosis and schizophrenia.  

The evidence submitted prior to the June 1987 rating decision 
included additional service, VA and private medical evidence.  
Of particular interest is a January 1987 letter from Gary M. 
Klein, M.D.  Dr. Klein noted that the veteran's "first 
psychiatric hospitalization was in Vietnam in March 1969 when 
he was placed on a . . . four-week 'rest' because of 
inability to perform his job."  He stated, "A month 
following his discharge from service, in March 1972, he was 
hospitalized at Spring Grove Hospital Center."  

Dr. Klein concluded that "the onset of the patient's mental 
illness occurred during his service years, with the stress of 
Vietnam combat being a probable precipitating factor."  

In June 1987, the RO determined that the submitted evidence 
was not new and material.  In doing so, the RO pointed out 
that Dr. Klein was mistaken in his assumption that the 
veteran had been discharged from the service in 1972.  

After it was determined that a timely Notice of Disagreement 
had been received, the RO issued a Statement of the Case in 
July 1988 noting that there was "no basis for reconsideration 
of the question of service connection for a psychiatric 
disorder."  The veteran did not file a timely Substantive 
Appeal.  


Analysis

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the "Court") propounded a three-
pronged test for determining when there was CUE present in a 
prior decision.  (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  In 
addition, the Court has held that the VA's breach of its duty 
to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the veteran must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo v. 
Brown, 6 Vet. App. at 44.  That is, he must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the December 1964 Board decision.  Such a determination must 
be based on the record and the law that existed at the time 
of the prior decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
notice of disagreement is filed within the one-year period, 
the RO shall issue a statement of the case.  38 U.S.C.A. 
§ 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining that new and material evidence had not been 
submitted, the RO concluded that no medical evidence had been 
submitted to establish the existence of a validly diagnosed 
nervous condition within a year of discharge from service.  
Dr. Klein's letter, however, linked the veteran's nervous 
disorder to his service in the Republic of Vietnam.  

Dr. Klein's letter contributed to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
psychiatric disability.  Accordingly, the Board finds that 
this submitted evidence was both new and material and the 
veteran's claim of service connection for a psychiatric 
disability should have been reopened.  

Accordingly, the Board finds that the rating decision dated 
in June 1987 contained clear and unmistakable error in that 
the statutory and regulatory provisions extant at the time 
were incorrectly applied and the error which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Therefore, the Board finds that the June 1987 
rating decision to this extent was clearly and unmistakably 
erroneous.  



ORDER

The June 1987 rating decision which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for a nervous disorder 
was clearly and unmistakably erroneous, and the veteran's 
claim should have been reopened.  Accordingly, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

In finding clear and unmistakable error in the June 1987 
rating decision, the Board has found that the veteran has 
submitted new and material evidence to reopen his claim 
service connection for a psychiatric disorder.  Accordingly, 
this claim should be considered by the RO on a de novo basis 
prior to any further action by the Board.  Curry v. Brown, 7 
Vet. App. 59 (1994). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2096-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him with the opportunity to 
submit evidence and argument on the de 
novo issue of service connection for a 
psychiatric disorder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3. Then, after undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



